EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Nigro on 2/1/22.

The application has been amended as follows: 
CLAIMS 2-6, 12-13, 18, and 20 HAVE BEEN CANCELLED.
Claim 1:
A control system for limiting a power turbine torque of a gas turbine engine, comprising: 
an engine control module configured to output an effector command signal to a gas generator of the gas turbine engine; 
a power turbine governor module configured to output to the engine control module a power turbine torque request signal; and 
a power turbine torque limiter module configured to output to the power turbine governor module a power turbine speed rate signal to limit a power turbine speed overshoot of the gas turbine engine, 
wherein the power turbine speed rate signal includes a signal difference, defined as a difference between a real-time power turbine speed signal and a desired power turbine speed reference signal, multiplied by a power turbine torque rate limit value and divided by a power turbine load signal received from a load system in communication with the gas generator to generate a squared power turbine speed rate signal.  

Claim 7:
The control system of claim 1 wherein the power turbine speed rate signal includes a square root operation of the squared power turbine speed rate signal.  

Claim 14:
A method for limiting a power turbine torque of a gas turbine engine, comprising: 
a processor receiving a collective lever angle command signal and a real-time power turbine speed signal;

the processor generating a fuel flow signal and an inlet guide vane signal based at least in part on the power turbine speed rate signal; and 
the processor sending the fuel flow signal and the inlet guide vane signal to a gas generator of the gas turbine engine to limit the power turbine torque of the gas turbine engine, 
wherein the power turbine speed rate signal includes a signal difference, defined as a difference between the real-time power turbine speed signal and a desired power turbine speed reference signal, multiplied by a power turbine torque rate limit value and divided by a power turbine load signal received from a load system in communication with the gas generator to generate a squared power turbine speed rate signal.  

Claim 19:
A turboshaft engine for a helicopter, comprising: 
a gas generator; 
a power turbine disposed downstream of the gas generator; and 
a controller in communication with the gas generator and the power turbine, the controller including a processor configured to 
receive a collective lever angle command signal and a real-time power turbine speed signal, 
generate a power turbine speed rate signal based at least in part on the collective lever angle command signal and the real-time power turbine speed signal, 
generate a power turbine torque request signal based at least in part on the collective lever angle command signal and the real-time power turbine speed signal, 
generate a fuel flow signal and an inlet guide vane signal based at least in part on the power turbine speed rate signal, and send the fuel flow signal and the inlet guide vane signal to the gas generator in order to control a torque of the power turbine, 
wherein the power turbine speed rate signal includes a signal difference, defined as a difference between the real-time power turbine speed signal and a desired power turbine speed reference signal, multiplied by a power turbine torque rate limit value and divided by a power turbine load signal received from a load system in communication with the gas generator to generate a squared power turbine speed rate signal.  

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The closest prior art is to Cai. While Cai teaches a similar control system in a gas turbine engine and method of operating, Cai is silent to using the “power turbine speed rate signal includes a signal difference, defined as a difference between the real-time power turbine speed signal and a desired power turbine speed reference signal, multiplied by a power turbine torque rate limit value and divided by a power turbine load signal received from a load system in communication with the gas generator to generate a squared power turbine speed rate signal” as specified in the claims.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG SANG KIM whose telephone number is (571)270-1418. The examiner can normally be reached 7:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on 571-272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

/CRAIG KIM/
Primary Examiner
Art Unit 3741